Citation Nr: 1314084	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  12-29 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that he suffers from hearing loss due to acoustic trauma from noise exposure in service.  His representative, in the alternative, asserts that the Veteran's tinnitus may also be related to his left ear hearing loss, considered to have been incurred in service as a result of middle ear pathology.  A February 2003 employee health screening shows that the Veteran injured his eardrum in service.

In June 2010, the Veteran was scheduled for a VA audiological examination, but equipment failure prevented audiometric testing.  The claims file was also not available for review by the examiner.  Nevertheless, the examiner reported the Veteran's relevant medical history, which, as stated on the examination report, includes symptoms of a mild, high-pitched sound, primarily in the left ear, first noticed two to three years ago, and without any opinion as to etiology.

When the Veteran first submitted his claim for service connection in September 2009, he stated, "I have experienced tinnitus ever since my exposure to acoustic trauma in service."  In November 2010, he submitted a second statement identifying several errors in the June 2010 VA examination report, including (1) the date of onset of his tinnitus, (2) the ear in tinnitus is experienced, and (3) his opinion as to the etiology of his tinnitus.  As opposed to the history reported in the June 2010 VA examination report, the Veteran asserts that his symptoms of hearing loss have been continuous since service, that his symptoms of tinnitus affect his right ear, and that he believes he hearing loss is due to service in a 175mm gun battery and 155mm gun battery without hearing protection.  The Veteran further asserts that these were two of the largest pieces of artillery available to the Army in that era.  Additionally, reading his submissions as a whole, he also contends that his tinnitus is due to an injured ear drum incurred in service, as his statement asserts that he does have an opinion as to etiology and immediately thereafter describes the February 2003 employee health screening reporting his injured ear drum.  As noted above, the Veteran's representative also contends that his tinnitus is secondary to his hearing loss.

 However, despite the Veteran's report of continuous symptoms of tinnitus since service in his September 2009 claim, all three VA medical opinions of record, dated from November 2010, June 2012, and September 2012, are premised on the report of onset of symptoms 2-3 years prior in the June 2010 VA examination report, despite that examiner's lack of review of the claims folder and inability to conduct a full examination.  An examination that relies on an inaccurate history is inadequate for rating purposes.  West v. Brown, 7 Vet. App. 70, 77-78 (1994); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that medical opinions premised on inaccurate facts are entitled to no probative weight).  Further, in October 2011, the June 2010 VA examiner, upon reexamination of the Veteran, found him to be extremely rude and aggressive, raising the possibility of bias.  Therefore, this appeal must be remanded for an additional VA medical opinion on the etiology of the Veteran's tinnitus.  The VA audiologist may not base this opinion on the date of onset reported in the June 2010 VA examination report as this report was not completed pursuant to proper examination procedures upon review of the Veteran's claims folder and is considered invalid.

Additionally, the Veteran has not been provided with notice of the elements needed to substantiate a claim for service connection on a secondary basis.  See 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.310 (2012).  Upon remand, the Veteran should be provided with this notice.

Lastly, an effort should be made to obtain any outstanding VA audiological treatment records for the Veteran.  38 U.S.C.A. § 5103A(b)(3), (c)(2); 38 C.F.R. 
§ 3.159(c)(2), (3).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA audiological treatment records, related to disability, from the VA Medical Center in St. Louis, Missouri.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for tinnitus as secondary to service-connected left ear hearing loss.  See 
38 U.S.C.A. § 5103(a), 38 C.F.R. §§ 3.159(b), 3.310.

3.  Thereafter, obtain a VA medical opinion from a different examiner than the examiner who provided the June 2010 VA examination report, November 2010 medical opinion, and June 2012 supplemental medical opinion.  

The Veteran's claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail. 

The examiner is asked determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus:

(a) had its onset in service;

(b) is related to an event, disease, or injury in service, including (i) noise exposure from nearly two years of service in a 175mm gun battery and 155mm gun battery and/or (ii) an injured ear drum in service;

(b) was caused by his service-connected left ear hearing loss; or

(c) is aggravated by his service-connected left ear hearing loss.

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached that clearly states the conclusions, identifies the supporting data for each conclusion, and provides a reasoned medical explanation connecting the supporting data to each conclusion.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


